Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bethany Love on 5/18/2021.
The application has been amended as follows: 
In reference to claims 21, 29, and 36, replace the claims with amended claims below. 

21.	(Currently Amended)	A system including a server coupled to a database including a plurality of records associated with product webpages, the server configured to:
receive, from a user computing device associated with a user, via an electronic network, a request for a custom link to a webpage identifying a product, wherein receiving the request includes receiving the request upon a user selection when the user is visiting the webpage;
extract information associated with the product from the webpage, the extracted product information including a product image, a product identifier, and a product price associated with the product;
query the database for webpage information stored within a record of the plurality of records, the webpage information containing data matching at least a portion of the extracted product information, each record of the plurality of records including a product image, a product name, and a product price associated with a corresponding product; and
upon identifying a matching record that stores the webpage information, the identifying including determining that the webpage information contains data matching at least a portion of the extracted product information;
display the matching record including the product image and the product price on the computing device;
generate the custom link to the webpage, the custom link unique to the user;
generate an inline frame;
transmit the inline frame including the generated custom link, the product image, and the product price to the user computing device; and 
track, over a period of time, one or more online characteristics associated with the user using the transmitted custom link on a user webpage. 


29.	(Currently Amended) 	A computer-implemented method using a server coupled to a database including a plurality of records associated with product webpages, the method comprising:
receive, from a user computing device associated with a user, via an electronic network, a request for a custom link to a webpage identifying a product, wherein receiving the request includes receiving the request upon a user selection when the user is visiting the webpage;
extract information associated with the product from the webpage, the extracted product information including a product image, a product identifier, and a product price associated with the product;
query the database for webpage information stored within a record of the plurality of records, the webpage information containing data matching at least a portion of the extracted product information, each record of the plurality of records including a product image, a product name, and a product price associated with a corresponding product; and
upon identifying a matching record that stores the webpage information, the identifying including determining that the webpage information contains data matching at least a portion of the extracted product information;
display the matching record including the product image and the product price on the computing device;
generate the custom link to the webpage, the custom link unique to the user;
generate an inline frame;
transmit the inline frame including the generated custom link, the product image, and the product price to the user computing device; and 
track, over a period of time, one or more online characteristics associated with the user using the transmitted custom link on a user webpage. 


36.	(Currently Amended) A non-transitory computer-readable medium storing computer-executable instructions which, when executed by a server coupled to a database, the database including a plurality of records associated with product webpages, cause the server to perform the operations comprising:
receive, from a user computing device associated with a user, via an electronic network, a request for a custom link to a webpage identifying a product, wherein receiving the request includes receiving the request upon a user selection when the user is visiting the webpage;
extract information associated with the product from the webpage, the extracted product information including a product image, a product identifier, and a product price associated with the product;
query the database for webpage information stored within a record of the plurality of records, the webpage information containing data matching at least a portion of the extracted product information, each record of the plurality of records including a product image, a product name, and a product price associated with a corresponding product; and
upon identifying a matching record that stores the webpage information, the identifying including determining that the webpage information contains data matching at least a portion of the extracted product information;
display the matching record including the product image and the product price on the computing device;
generate the custom link to the webpage, the custom link unique to the user;
generate an inline frame;
transmit the inline frame including the generated custom link, the product image, and the product price to the user computing device; and 
track, over a period of time, one or more online characteristics associated with the user using the transmitted custom link on a user webpage. 






Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178